 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORREY SELCK,                                     No. 2:19-cv-1067-JAM-EFB PS
12                       Plaintiff,
13              v.                                      ORDER AND ORDER TO SHOW CAUSE
14    DEPARTMENT OF HEALTH AND
      HUMAN SERVICES; STATE
15    CONTROLLER’S OFFICE,
16                       Defendants.
17

18          On September 4, 2019, the court issued an order which set a status (pretrial scheduling)

19   conference for February 19, 2020.1 The order directed plaintiff to complete service of process on

20   the defendant within 90 days and to serve a copy of the order concurrently with service of the

21   summons and complaint. The order also directed the parties to file status reports fourteen days

22   prior to the scheduling conference. ECF No. 9.

23          Plaintiff did not timely file a status report, nor has he filed proofs of service demonstrating

24   that defendants were properly served.2 See Fed. R. Civ. P. 4(l)(l) (requiring that proof of service

25          1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
26   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
            2
27             Plaintiff filed a proof of service indicated that he attempted to serve the Department of
     Health and Human Services (“HHS”) by leaving a copy of the complaint and summons at its
28   office in San Francisco, California. ECF No. 6. However, the docket does not indicate that
                                                          1
 1   be made to the court). Accordingly, the status conference will be continued and plaintiff is
 2   ordered to show cause why this case should not be dismissed for failure to effect service of
 3   process and/or failure to comply with the court’s order. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R.
 4   110 (“Failure of counsel or of a party to comply with these Rules or with any order of the Court
 5   may be grounds for imposition by the Court of any and all sanctions authorized by statute or Rule
 6   or within the inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any individual
 7   representing himself or herself without an attorney is bound by the Federal Rules of Civil or
 8   Criminal Procedure and by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
 9   1995) (“Failure to follow a district court’s local rules is a proper ground for dismissal.”).
10          Accordingly, it is hereby ORDERED that:
11          1. The status conference scheduled for February 19, 2020, is continued to April 8, 2020 at
12   10:00 a.m., in Courtroom No. 8.
13          2. Plaintiff shall show cause, in writing, on or before March 25, 2020, why this action
14   should not be dismissed for failure to effect service of process and/or failure to comply with the
15   court orders.
16          3. By no later than March 25, 2020, the parties shall file status reports (or a joint status
17   report) setting forth the matters referenced in the court’s September 4, 2019 order, including the
18   status of service of process.
19          4. Failure of plaintiff to comply with this order will result in a recommendation that this
20   action be dismissed for failure to effect services of process, comply with court orders, and/or for
21   lack of prosecution under Rule 41(b).
22   DATED: February 18, 2020.
23

24

25

26

27   plaintiff complied with the requirements of Federal Rule of Civil Procedure 4(i) that he serve the
     United States Attorney for the Eastern District of California and the Attorney General of the
28   United States in Washington, D.C.
                                                        2
